Citation Nr: 1431084	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  09-42 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral defective hearing.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from September 1966 to September 1968.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an October 2008 decision by the RO which denied the benefits sought on appeal.  A hearing before the undersigned was held at the RO in May 2012.  The Board remanded the issues on appeal for additional development in June 2013.  


FINDING OF FACT

The preponderance of the evidence demonstrates that the Veteran does not have a hearing loss or tinnitus at present which is related to service.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in service nor may any current sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.385 (2013).  

2.  The Veteran does not have a tinnitus due to disease or injury which was incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326.  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in July 2007.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  Furthermore, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished and that appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records (STRs), and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal, and testified at a hearing at the RO before the undersigned in May 2012.  The Veteran's Virtual VA have also been reviewed.  As will be discussed in greater detail herein below, the Board finds that the August 2013 VA audiological examination was comprehensive and adequate upon which to base a decision on the merits of the issues on appeal.  The VA examiner personally interviewed and examined the Veteran, elicited a medical history and provided a rational explanation for the conclusions reached.  

Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional available evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

As noted above, the Veteran testified at a hearing before the undersigned in which he presented oral argument in support of his claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the "hearing officer" who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

In this case, during the hearing, the VLJ fully identified the issues on appeal, indicated the evidence necessary to substantiate the claims, and asked specific questions directed at identifying the location of any potentially outstanding medical evidence.  

Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  The hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that, consistent with Bryant, the undersigned has complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

Finally, the case has been subject to a prior Board remand.  The AMC associated all available treatment records with the Veteran's files and obtained an adequate audiological examination and opinion.  As such, the Board finds that the AMC has substantially complied with the June 2013 remand orders and that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available but not yet part of the claims file.  Accordingly, the Board finds that the duty to notify and duty to assist have been satisfied.  

Service Connection:  In General

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013).  

In relevant part, 38 U.S.C. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis.  Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed.Cir.2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).  

Hearing Loss

The Veteran contends that service connection should be established for bilateral defective hearing and tinnitus due to exposure to acoustic trauma from helicopter engines and incoming mortar and artillery rounds during his service in Vietnam.  At the hearing in May 2012, the Veteran testified that he never really noticed any hearing problems until recently, and that other people brought it to his attention and encouraged him to get an examination.  He testified that his tinnitus comes and goes, and said that it began sometime in the early 1980's.  

Regarding the Veteran's contentions, while he is competent to describe the symptoms he has experienced, the etiology of his hearing loss may not be diagnosed via lay observation alone, and he is not shown to have the expertise to provide a complex medical opinion concerning the etiology of his current hearing loss.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) see also Barr v. Nicholson, 21 Vet. App. 303 (2007).  

In this case, the Veteran does not claim, nor do the STRs show any complaints, treatment, abnormalities or diagnosis for any ear or hearing problems, including tinnitus in service or until some 38 years or more after service.  The Veteran's enlistment and separation examinations in September 1966 and September 1968, respectively, showed his ears were normal and that his hearing acuity for whispered and spoken voice was 15/15, bilaterally.  

Similarly, the Veteran made no mention of any hearing problems or tinnitus on his original claim for VA compensation benefits received in September 1969, when examined by VA in December 1969, or on a claim for VA benefits, received in November 1980.  The Board also notes that the Veteran was not shown to have hearing loss when examined by VA in November 1980.  The first reported complaint of a hearing problem was with the filing of this claim in June 2007.  

When examined by VA in November 2007, the Veteran reported that he was exposed to regular combat noise, including explosions, mortars, artillery and small arms fire while serving as a combat medic in Vietnam.  He also reported noise exposure as a hunter both before and after service, but denied any occupational noise exposure since service.  The Veteran reported that he was referred for a hearing test by his primary care physician earlier in 2007, and that prior to that, neither he nor his family noticed any hearing problems.  He reported that his tinnitus had been present "for some time" and that he believed that his hearing problem was of recent onset, but that he could not be more specific as to the date of onset of his disabilities.  An audiological examination revealed hearing loss for VA purposes, bilaterally.  The examiner noted that there was no evidence of any ear or hearing problems in service, and that the Veteran's hearing acuity was 15/15, bilaterally for whispered voice testing at service separation.  Based on the diagnostic findings and the Veteran's self-reported history of symptoms, the examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus was related to service.  

At this point, it should be noted that in the June 2013 remand, the Board misidentified the date of the November 2007 VA audiological examination as having been conducted in February 2011.  However, no VA audiological examination was conducted in February 2011.  

At the a hearing before the undersigned at the RO in May 2012, the Veteran testified that he never noticed any hearing problems until other people told him that he couldn't hear them and suggested that he get his hearing tested, and that he went to the VA for an examination around 2005.  Parenthetically, the evidence showed that the Veteran was first seen by VA for hearing problems in July 2007.  The Veteran testified that he had ringing in his ears off and on for many years and that he first noticed it sometime in the early 1980's.  (T p.21).  

When examined by VA in August 2013, the audiologist indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and current findings on examination.  The examiner noted that the Veteran served in combat and was exposed to gunfire, rockets, mortars without the use of hearing protection in service, and that the Veteran reported post-service noise exposure target shooting and hunting.  The Veteran reported that he never noticed any hearing problems and that other people complained that he couldn't hear and that he should get tested.  The Veteran also reported bilateral intermittent tinnitus, but said that he could not recall when it began.  The examiner opined that it was less likely than not that the Veteran's hearing loss and tinnitus were related to service.  The examiner noted that there was no evidence of any ear or hearing problems or tinnitus in any of the medical reports of record [prior to his claim].  The examiner also noted that the Veteran did not relate his current tinnitus to service, and that he was unsure of when it began.  

The Board finds the August 2013 VA opinion persuasive, as it was based on a thorough review of the claims file and included a discussion of all relevant facts.  The examiner considered the Veteran's complete medical history, including his noise exposure without ear protection in service, post-service noise exposure from gun fire and his self-described history of symptoms, and found that the evidence did not show that his current hearing loss and tinnitus were related to service.  Furthermore, the Veteran has not presented any competent medical evidence to rebut that opinion.  Thus, the most probative evidence of record consists of the August 2013 VA audiologist's opinion.  

In this regard, the Board notes that the Veteran has never asserted that he had a hearing loss or tinnitus in service or until many years thereafter.  The Veteran testified that his tinnitus began sometime in the early 1980's, and that he never noticed that he had any hearing problems until shortly before he sought VA treatment, some 38 years or more after his discharge from service.  

Under the circumstances, the Board finds that the Veteran's belief that his hearing loss and tinnitus may be related to noise exposure in service is of little probative value.  See Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); see also, Voerth v. West, 13 Vet. App. 117, 119 (1999) (unsupported by medical evidence, a claimant's personal belief, no matter how sincere, is not probative of a nexus to service).  Accordingly, the Board declines to assign the Veteran's assertions any evidentiary weight.  

In this case, the only nexus opinions of record are not supportive of the claim.  The Veteran has not presented any competent medical evidence showing a nexus between his hearing loss and tinnitus and service.  In the absence of competent and probative medical evidence showing that the Veteran's current hearing loss and tinnitus are related to service, the Board finds that the preponderance of the evidence is against the claim.  

The Board has considered the doctrine of reasonable doubt, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  Therefore, the Board is unable to identify a reasonable basis for granting service connection.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C. § 5107(b)); 38 C.F.R. § 3.102.  

ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  




____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


